Citation Nr: 1756423	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO. 15-05 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus ("diabetes mellitus"), and due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to April 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2017. A transcript of the hearing has been associated with the claims file.

The Board finds that a remand is required to the Agency of Original Jurisdiction (AOJ), as the April 2011 VA medical opinion was incomplete. Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. 


REMAND

The Board finds that additional development is needed before the Veteran's claim can be decided, as the April 2011 VA medical opinion is inadequate. 

The Board concedes that the Veteran was exposed to herbicide agents, as he was a security policeman at Takhili Royal Thai Air Force Base from October 4, 1966 to October 21, 1968. Statements in the file suggest that the Veteran's hypertension may be related directly to service, including to his conceded in-service herbicide exposure. However, this contention as not addressed in the April 2011 VA examination. As such, this opinion requires an addendum to address the issue of direct service connection based on exposure to herbicide agents. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013). 

Further, an addendum opinion should address if there was any aggravation of the Veteran's hypertension from his service-connected diabetes mellitus. In the April 2011 VA examination, the examiner's opinion addressed aggravation of the Veteran's hypertension but instead of providing rationale, the examiner gave only a conclusory statement that the Veteran has no complications of hypertension that are beyond the natural progression of hypertension. Thus, the claim must be remanded for an addendum opinion so that the issue of aggravation can be addressed. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the April 2011 VA examination or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension was caused by or related to his conceded exposure to herbicide agents, or is otherwise etiologically linked to his service.

The reviewer must also determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension has been caused by the service-connected diabetes mellitus.

The reviewer must also determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's hypertension has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected diabetes mellitus.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the Veteran's hypertension by the service-connected diabetes mellitus.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2. Thereafter, readjudicate the issue of entitlement to service connection for hypertension, to include as secondary to Type II diabetes mellitus, and due to exposure to herbicide agents. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

